 



Exhibit 10.6

AMENDMENT NO. 9
TO
THE NACCO MATERIALS HANDLING GROUP, INC.
UNFUNDED BENEFIT PLAN
(As Amended and Restated Effective September 1, 2000)
WITH RESPECT TO
THE AMERICAN JOBS CREATION ACT OF 2004

     WHEREAS, NACCO Materials Handling Group, Inc. (the “Company”) adopted an
amended and restated Unfunded Benefit Plan (the “Plan”) effective as of
September 1, 2000 and has since amended the Plan; and

     WHEREAS, the Plan is classified as a “nonqualified deferred compensation
plan” under the Internal Revenue Code of 1986, as amended (the “Code”); and

     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Code, which significantly changed the Federal
tax law applicable to “amounts deferred” under the Plan after December 31, 2004;
and

     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service will issue proposed, temporary or final regulations
and/or other guidance with respect to the provisions of new Section 409A of the
Code (collectively, the “AJCA Guidance”); and

     WHEREAS, the AJCA Guidance has not yet been issued; and

     WHEREAS, pursuant to Section 6.1 of the Plan, all amounts credited to a
Participant’s Account under the Plan are 100% vested; and

     WHEREAS, to the fullest extent permitted by Code Section 409A and the AJCA
Guidance, the Company wants to protect the “grandfathered” status of the Excess
Retirement Benefits that were deferred prior to January 1, 2005.

     NOW THEREFORE, the Company hereby adopts this Amendment No. 9 to the Plan,
which amendment is intended to (1) allow amounts deferred prior to January 1,
2005 (including any earnings thereon) to qualify for “grandfathered” status and
continue to be governed by the law applicable to nonqualified deferred
compensation, and the terms of the Plan as in effect, prior to the addition of
Code Section 409A and (2) cause amounts deferred after December 31, 2004 to be
deferred in compliance with the requirements of Code Section 409A.

Words used herein with initial capital letters that are defined in the Plan are
used herein as so defined.

Section 1

     Article I of the Plan is hereby amended by adding a new Section 1.5 to the
end thereof, to read as follows:

     “Section 1.5 American Jobs Creation Act (AJCA).

     (a) It is intended that the Plan (including all Amendments thereto) comply
with the provisions of Section 409A of the Code, as enacted by AJCA, so as to
prevent the inclusion in gross income of any Excess Retirement Benefit hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to the
Participants. The Plan shall be

1



--------------------------------------------------------------------------------



 



administered in a manner that will comply with Section 409A of the Code,
including any proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto (collectively with the AJCA, the “AJCA Guidance”). Any Plan
provisions (including, without limitation, those added or amended by Amendment
No. 9) that would cause the Plan to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the AJCA
Guidance).

     (b) The Plan Administrator shall not take any action that would violate any
provision of Section 409A of the Code. It is intended that, to the extent
applicable, all Participant elections hereunder will comply with Code Section
409A and the AJCA Guidance. The Plan Administrator is authorized to adopt rules
or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply with the requirements thereof (including any transition
or grandfather rules thereunder). In this regard, the Plan Administrator is
authorized to permit Participant elections with respect to amounts deferred
after December 31, 2004 and is also permitted to allow the Participants the
right to amend or revoke such elections in accordance with the AJCA Guidance.

     (c) The effective date of Amendment No. 9 to this Plan is January 1, 2005.
This Amendment creates additional Sub-Accounts (where necessary) (i) to reflect
amounts that are “deferred” (as such term is defined in the AJCA Guidance) as of
December 31, 2004 (and earnings thereon) (collectively, the “Grandfathered
Sub-Accounts”) and (ii) to reflect amounts that are deferred after December 31,
2004 (and earnings thereon) (the “Post-2004 Sub-Accounts”). Amendment No. 9 also
modifies the distribution elections and provisions for the Post-2004
Sub-Accounts to comply with the requirements of Code Section 409A.

     (d) In furtherance of, but without limiting the foregoing and except as
otherwise specifically provided herein, any Excess Retirement Benefit that is
deemed to have been deferred prior to January 1, 2005 and that qualifies for
“grandfathered status” under Section 409A of the Code shall continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Section 409A to the Code and shall be subject to the terms and
conditions specified in the Plan as in effect prior to the effective date of
Amendment No. 9. In particular, to the extent permitted under AJCA Guidance:

     (i) The Excess Deferral Sub-Account and the Yale Short-Term Sub-Account
shall be allocated to the Grandfathered Sub-Accounts and shall be paid under the
terms of the Plan as in effect prior to January 1, 2005; and

     (ii) On and after January 1, 2005, the LTIP Deferral Sub-Account shall only
accept the deferral of LTIP Awards that (A) are 100% vested as of December 31,
2004, (B) with Grant Dates of January 1, 2001, January 1, 2002, January 1, 2003
and January 1, 2004 and (C) are validly and timely deferred under the LTIP Plan
and, as such, the LTIP Deferral Sub-Account shall be a Grandfathered Sub-Account
and shall be paid under the terms of the Plan as in effect prior to January 1,
2005; and

     (iii) Amounts allocated to a Participant’s Excess 401(k) Sub-Account and
Excess Matching Sub-Account as of December 31, 2004 shall be credited to the
Participant’s Grandfathered Sub-Accounts and shall be paid under the terms of
the Plan as in effect prior to January 1, 2005; and

     (iv) Amounts allocated to a Participant’s Excess Profit Sharing Account as
of December 31, 2004 including, to the extent permitted by the AJCA Guidance,
the Excess Profit Sharing Benefit for the 2004 Plan Year (which is allocated to
the Participants’ Accounts in 2005), shall be credited to Participant’s
Grandfathered Sub-Account.”

2



--------------------------------------------------------------------------------



 



Section 2

     Section 2.1 of the Plan is hereby amended by adding the following sentences
to the end thereof, to read as follows:

     “In addition, the Sub-Accounts shall be further subdivided as follows: (a)
the Excess Profit Sharing Sub-Account shall be divided into the Pre-2005 Excess
Profit Sharing Sub-Account and the Post-2004 Excess Profit Sharing Sub-Account;
(b) the Excess 401(k) Sub-Account shall be divided into the Pre-2005 Excess
401(k) Sub-Account and the Post-2004 Excess 401(k) Sub-Account and (c) the
Excess Matching Sub-Account shall be divided into the Pre-2005 Excess Matching
Sub-Account and the Post-2004 Excess Matching Sub-Account. The Pre-2005 Excess
Profit Sharing Sub-Account, the Pre-2005 Excess 401(k) Sub-Account, the Pre-2005
Excess Matching Sub-Account, the Excess Deferral Sub-Account, the LTIP Deferral
Sub-Account and the Yale Short-Term Deferral Sub-Account shall be referred to
herein collectively as the “Grandfathered Sub-Accounts” and the remainder of
such Sub-Accounts shall be referred to herein as the “Post-2004 Sub-Accounts.”

Section 3

     Section 2.5 of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, the timing and crediting of Bonuses
hereunder shall be as specified in Section 3.3.”

Section 4

     Section 2.6 of the Plan is hereby amended in its entirety to read as
follows:

     “Section 2.6 Employer shall mean the Company and NMHG Oregon, Inc.”

Section 5

     Section 2.12(d) of the Plan is hereby amended by deleting the phrase “or a
citizen or resident of the United Kingdom (referred to herein as “UK
Participants”), Brazil, Italy or Mexico” therefrom.”

Section 6

     Section 2.19 of the Plan is hereby amended in its entirety to read as
follows:

     “Section 2.19 Unforeseeable Emergency shall mean an event which results in
a severe financial hardship to the Participant as a consequence of (a) an
illness or accident of the Participant, the Participant’s spouse or a dependent
within the meaning of Code Section 152, (b) loss of the Participant’s property
due to casualty or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.”

Section 7

     Article II of the Plan is hereby amended by adding the following new
definitions to the end thereof, to read as follows:

     “Section 2.22 Bonus shall mean any bonus under the NACCO Materials Handling
Group, Inc. Annual Incentive Compensation Plan that would be taken into account
as Compensation under the Profit Sharing Plan, which is earned with respect to
services performed by a Participant during a Plan Year

3



--------------------------------------------------------------------------------



 



(whether or not such Bonus is actually paid to the Participant during such Plan
Year). An election to defer a Bonus under this Plan must be made before the
period in which the services are performed which gives rise to such Bonus.

     Section 2.23 Key Employee shall mean a key employee, as defined in Section
416(i) of the Code (without regard to paragraph (5) thereof) of an Employer so
long as the Company (or a related entity) is a corporation, any stock in which
is publicly traded on an established securities market or otherwise.

     Section 2.24 Termination of Employment means a separation of service as
defined in the AJCA Guidance issued under Code Section 409A.”

Section 8

     Section 3.2(b) of the Plan is hereby amended by adding the following new
sentence to the end thereof to read as follows:

     “Notwithstanding the foregoing, no additional Post-1999 Excess Deferrals
shall be permitted to be made under the Plan.”

Section 9

     Section 3.3(a) of the Plan is hereby amended in its entirety to the end
thereof to read as follows:

     “(a) Amount of Excess 401(k) Benefits. Each 401(k) Employee who is a
Participant may, within 30 days after the Plan becomes effective as to him and
on or prior to each December 31st thereafter, by completing an approved deferral
election form, direct his Employer to reduce his Compensation for the balance of
the Plan Year in which the Plan becomes effective as to him (but only with
respect to Compensation payable for periods of service commencing after the
401(k) Employee so directs) or for the Plan Year following any such December 31,
respectively, by an amount equal to the difference between (i) a specified
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Before-Tax Contributions actually permitted to
be contributed for him to the Profit Sharing Plan for such Plan Year by reason
of the application of the limitations under Sections 402(g), 401(a)(17),
401(k)(3) and 414(v) of the Code. All amounts deferred under this Section shall
be referred to herein collectively as the “Excess 401(k) Benefits.”
Notwithstanding the foregoing, a 401(k) Employee’s direction to reduce a Bonus
earned during a particular Plan Year shall be made no later than December 31st
of the Plan Year preceding the Plan Year in which the Bonus commences to be
earned (or, in the case of the first year in which a Participant becomes
eligible to participate in the Plan, within 30 days after the Plan becomes
effective as to him) and, as a result, Bonuses that are paid in 2005 shall not
be taken into account for purposes of calculating Excess 401(k) Benefits
hereunder.”

Section 10

     Section 3.5 of the Plan is hereby amended by adding the following new
Subsection (c) to the end thereof, to read as follows:

     “(c) Notwithstanding the foregoing, the only LTIP Deferral Benefits that
shall be accepted hereunder are those with a Grant Date prior to January 1, 2005
that are deemed to have been “deferred” (as such term is defined in the AJCA
Guidance) as of December 31, 2004 and that qualify for grandfathered status
under the Act.”

4



--------------------------------------------------------------------------------



 



Section 11

     Section 3.7(a)(i) of the Plan is hereby amended by adding the following new
sentence to the end thereof, to read as follows:

     “Notwithstanding the foregoing, the payment date for amounts that are
allocated to the Excess Profit Sharing Sub-Account of a Participant who has not
made a payment date election by December 1, 2004 shall be the date on which he
incurs a Termination of Employment; provided, however, that (A) payment of
Excess Profit Sharing Benefits shall not occur until the date on which all
amounts allocable to the Participant’s Excess Profit Sharing Sub-Account for the
year of termination of employment have been credited to such Sub-Account and
(B) with respect to Key Employees, such payment may not be made before the date
which is six months after the date of the Key Employee’s Termination of
Employment (or, if earlier, the date of death), to the extent that Code Section
409A(a)(2)(B)(i) is applicable.”

Section 12

     Section 3.7(a)(ii) of the Plan is hereby amended in its entirety to read as
follows:

     “(ii) Available Payment Dates. The Participant may elect to commence
payment of the Excess Deferral Sub-Account, the Excess 401(k) Sub-Account and
the LTIP Deferral Sub-Account, with separate elections being made for each such
Sub-Account as soon as practicable following (A) the date on which he ceases to
be an Employee of the Controlled Group, (B) the date on which he attains an age
specified in the deferral/payment election form or (C) the earlier or later of
such dates. Notwithstanding the foregoing, (X) payment of the Participant’s
Excess Matching Sub-Account shall be made at the same time as the payment of the
Participant’s Excess 401(k) Sub-Account and (Y) a Participant who does not
timely and properly file such an election form shall be deemed to have elected
to receive his Excess Deferral, Excess 401(k), Excess Matching, and LTIP
Deferral Sub-Accounts as soon as practicable following the date on which the
Participant ceases to be an Employee of the Controlled Group. In addition, with
respect to amounts that are allocated to a Participant’s Post-2004 Excess 401(k)
Sub-Account, (1) the Participant may only elect to receive a distribution on the
date on which he incurs a Termination of Employment or the date he attains a
specified age (or the earlier of such dates) and (2) with respect to a Key
Employee, a distribution on account of Termination of Employment may not be made
before the date which is six months after the date of the Key Employee’s
Termination of Employment (or, if earlier, the date of death), to the extent
that Code Section 409A(a)(2)(B)(i) is applicable.”

Section 13

     The first sentence of Sections 3.7(c)(i) and Section 3.7(c)(ii) of the Plan
are each hereby amended by adding the following new clause to the beginning
thereof, to read as follows:

     “To the extent permitted by Code Section 409A.”

Section 14

     Section 3.7(c)(iii) of the Plan is hereby amended in its entirety to read
as follows:

     “(iii) To the extent permitted by Code Section 409A, any Participant whose
eligibility to make Before-Tax Contributions to the Profit Sharing Plan has been
involuntarily suspended because he has taken a Hardship withdrawal from such
plan shall automatically not be eligible to defer Excess 401(k) Benefits under
this Plan for his period of suspension from the Profit Sharing Plan. As a
result, such a Participant’s deferral election hereunder shall automatically be
suspended for such time period and shall automatically be

5



--------------------------------------------------------------------------------



 



reinstated following the end of such suspension (unless otherwise changed in
accordance with the terms of the Plan).”

Section 15

     Section 4.1 of the Plan is hereby amended by adding the following new
Subsection (i) to the end thereof, to read as follows:

     “(i) The Employers shall make the above-described credits and debits to the
Participant’s Grandfathered Sub-Accounts or the Post-2004 Sub-Accounts, as
applicable, in accordance with Code Section 409A.”

Section 16

     Section 5.4(a) of the Plan is hereby amended by adding the following new
clause to the beginning thereof, to read as follows:

     “To the extent not prohibited by Code Section 409A,.”

Section 17

     Section 7.1(a) of the Plan is hereby amended by adding the following new
sentences to the end thereof, to read as follows:

     “Notwithstanding the foregoing, with respect to amounts allocated to a
Participant’s Post-2004 Excess Profit Sharing Sub-Account, such Benefits shall
be paid at the time specified in Section 3.7 and shall automatically be paid in
the form of a single lump sum payment.”

Section 18

     Section 7.1(b) of the Plan is hereby amended by adding the following clause
(v) to the end thereof, to read as follows:

     “(v) Clauses (ii) and (iii) above shall not apply to a Participant’s
Post-2004 Excess 401(k) Sub-Account. The Participant shall elect a form of
payment for his Post-2004 Excess 401(k) Sub-Account prior to December 31, 2004
(or when the Plan first becomes applicable to him, if later). He may elect to
receive such Sub-Account in the form of a lump sum payment or in the form of
annual installment payments (for 10 or fewer years), with the installment
payments (if any) being calculated in accordance with the rules specified in
clause (ii). If the Participant does not make a timely election regarding the
form of payment, his Post-2004 Excess 401(k) Sub-Account shall be distributed in
the form of a single lump sum payment. Once made, the election (or deemed
election) of a form of payment under this clause (v) shall be irrevocable.”

Section 19

     The second sentence of Section 7.1(d) of the Plan is hereby amended in its
entirety to read as follows:

     “Payments made on account of an Unforeseeable Emergency shall be permitted
only to the extent the amount does not exceed the amount reasonably necessary to
satisfy the emergency need (plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution) and may not be made to the extent
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by

6



--------------------------------------------------------------------------------



 



insurance or otherwise or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause severe financial hardship).”

Section 20

     Section 7.1(f)(i) of the Plan is hereby amended by adding the following
sentence to the beginning thereof:

     “The provisions of this Subsection (f) shall only apply to the amounts that
are allocated to the Participant’s Grandfathered Sub-Accounts.”

Section 21

     The last sentence of Section 7.1(g) of the Plan is hereby amended by adding
the following new clause to the end thereof, to read as follows:

     “; to the extent permitted by Code Section 409A.”

Section 22

     Section 7.1 of the Plan is hereby amended by adding the following new
Subsection (h) to the end thereof, to read as follows:

     “(h) Each of the foregoing provisions of this Section shall apply only to
the extent permitted by Code Section 409A.”

Section 23

     Section 8.3 of the Plan is hereby amended by adding the following new
Subsection (d) to the end thereof, to read as follows:

     “(d) Notwithstanding the foregoing, distributions to Beneficiaries of
amounts that are allocated to Participants’ Post-2004 Sub-Accounts shall be made
in a manner that satisfies the requirements of Code Section 409A.”

Section 24

     A new Section 12.1 is hereby added to the end of the Plan, to read as
follows:

     “Section 12.1. The Company reserves the right to amend the Plan in any
respect, without the consent of any person, in order to comply with Code
Section 409A. The provisions of Articles IX, X and XI shall apply only to the
extent permitted by Code Section 409A.”

     Executed this 28th day of December, 2004.

              NACCO MATERIALS HANDLING GROUP, INC.
 
       

  By:      /s/ Charles A. Bittenbender

     

--------------------------------------------------------------------------------

    Title: Assistant Secretary

7